Case 2:18-cv-01809-RFB-DJA Document 30
                                    29 Filed 05/15/20
                                             05/14/20 Page 1 of 4
Case 2:18-cv-01809-RFB-DJA Document 30
                                    29 Filed 05/15/20
                                             05/14/20 Page 2 of 4
Case 2:18-cv-01809-RFB-DJA Document 30
                                    29 Filed 05/15/20
                                             05/14/20 Page 3 of 4
Case 2:18-cv-01809-RFB-DJA Document 30
                                    29 Filed 05/15/20
                                             05/14/20 Page 4 of 4




              15th day of May
